SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (RULE 13D-102) (Amendment No. 3) Under the Securities Exchange Act of 1934 Immunosyn Corporation (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) (CUSIP Number) Douglas McClain, Jr. Argyll Equities, LLC 10815 Rancho Bernardo Road Suite 101 San Diego, California 92127 (858) 200-2320 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 17, 2008 and December 14, 2009 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d–1(e), 13d-1(f) or 13d-1(g), check the following box o. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7(b) for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a Reporting Person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on Following Pages) (Page 1 of 7 Pages) CUSIP No. 452 13D Page 2 of 7 1. NAME OF REPORTING PERSONS:Argyll Equities, LLC IRS IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x* 3. SEC USE ONLY 4. SOURCE OF FUNDS 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS2(d) OR 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Texas NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.39% TYPE OF REPORTING PERSON CO *See Item 2 hereof CUSIP No. 452 13D Page3 of 7 1. NAME OF REPORTING PERSONS:Douglas McClain, Jr. IRS IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x* 3. SEC USE ONLY 4. SOURCE OF FUNDS 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS2(d) OR 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 11,758,287 ** 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.20% TYPE OF REPORTING PERSON IN *See Item 2 hereof CUSIP No. 452 13D Page4 of 7 1. NAME OF REPORTING PERSONS:James T. Miceli IRS IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY): 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x** 3. SEC USE ONLY 4. SOURCE OF FUNDS 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS2(d) OR 2(e)o 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.20% TYPE OF REPORTING PERSON IN *See Item 2 hereof CUSIP No. 452 13D Page5 of 7 ITEM 1.SECURITY AND ISSUER This Amendment No. 3 to Schedule 13D (this “Schedule 13D”) relates to the common stock, par value $0.0001 per share (the “Common Stock”), of Immunosyn Corporation, a Delaware corporation (the “Issuer”).The principal executive office of the Issuer is located at 10815 Rancho Bernardo Road, Suite 101, San Diego, California 92127. ITEM 2. IDENTITY AND BACKGROUND This Schedule 13D is filed by Argyll Equities, LLC, a Delaware limited liability company (“Argyll”), and the other persons named on Exhibit A to the original filing hereof (each a “Reporting Person” and together the “Reporting Persons”).Exhibit A (previously filed) also sets forth the name, business address, present principal occupation and other information with respect to the Reporting Persons.The business address of the Reporting Persons recently changed to 10815 Rancho Bernardo Road, Suite 101, San Diego, California 92127 but the other information in Exhibit A (previously filed) remains the same. Argyll is the owner of11,758,287 shares of Common Stock of the Issuer.Argyll is jointly owned 50/50 by its members, Douglas McClain, Jr. and James T. Miceli.There is no agreement or arrangement by Argyll with respect to the voting or disposition of any securities of the Issuer owned by Argyll. ITEM 3.SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION Argyll disposed of 574,677 shares of Common Stock of the Issuer to a third party for approximately $2,384,909.50 in deemed value on or about June 16, 2008 and effective as of September 17, 2008 in a privately negotiated transaction which was in partial settlement of certain unrelated litigation. On December 4, 2009, Argyll Equities entered into a settlement agreement in certain unrelated litigation pursuant to which it agreed to retire an aggregate of 2,950,000 shares of Common Stock of the Issuer held by it to the treasury of the Issuer for no consideration. Such shares were retired effective December 14, 2009. ITEM 4.PURPOSE OF TRANSACTION Argyll disposed of574,677 shares of Common Stock of the Issuer to a third party for approximately $2,384,909.50 (or $4.15 per share) in deemed value in a privately negotiated transaction on or about June 16, 2008 and effective as of September 17, 2008 which was in partial settlement of certain unrelated litigation.Argyll retired 2,950,000 shares of Common Stock of the Issuer to the treasury of the Issuer for no consideration effective December 14, 2009 in partial settlement of certain unrelated litigation. Argyll continues to own 11,758,287 shares of Common Stock of the Issuer. CUSIP No. 452 13D Page6 of 7 James T. Miceli hashad numerous conversations with other stockholders of the Issuerwho believe that ashort positionexists in the Issuer's stock.James T. Miceli and the other stockholders of the Issuerare considering ways toaddress the short position.Proposals have includeda reverse stock split orretirement ofmost of the outstanding shares of the Issuer. Douglas A. McClain, Jr. has not been involved in any of these conversations nor has he reviewedor approved anyproposals in any capacity including asan officer, director or 50% owner of Argyll Equities, LLC. Although no Reporting Person has formulated any definitive plans not heretofore disclosed or set forth herein, each may from time to time acquire Common Stock of the Issuer or dispose of Common Stock of the Issuer through open-market or privately negotiated transactions or otherwise if and when each deems it appropriate.Each Reporting Person may formulate other purposes, plans or proposals relating to any of such securities of the Issuer to the extent deemed advisable in light of market conditions, investment policies and other factors. Except as set forth in this Schedule 13D, the Reporting Persons do not presently have any specific plans or proposals that relate to or would result in any of the actions described in subparagraphs (a) through (j) of Item 4 of Schedule 13D. ITEM 5.INTEREST IN SECURITIES OF THE ISSUER The Reporting Persons’ beneficial ownership is as follows: (a) Amount beneficially owned:11,758,287 shares of Common Stock Percent of class:4.39% based on 267,552,719 shares of Common Stock issued and outstanding (b) Number of shares as to which the Reporting Persons have: (i)Sole power to vote or to direct the vote -0 (ii)Shared power to vote or to direct the vote –11,758,287 (iii)Sole power to dispose or to direct the disposition of - 0 (iv)Shared power to dispose or to direct the disposition of –11,758,287 (c) The information with respect to the disposition of the Common Stock of the Issuer by Argyll, as set forth in Items 3 and 4, is hereby incorporated by reference. (d) Not applicable. (e) December 14, 2009. ITEM 6.CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER Argyll was subject to a Sales Plan Agreement dated August 23, 2007 (but effective on or about October 26, 2007) between Argyll and BMA Securities Inc. that contained certain plans with regard to future sales by Argyll of the Common Stock of the Issuer (previously filed), which agreement expired by its terms on or about October 27, 2008. CUSIP No. 452 13D Page7 of 7 SIGNATURE After reasonable inquiry and to the best of his or its knowledge and belief, each of the undersigned certifies that the information set forth in this Schedule 13D is true, complete and correct. Dated: April 11, 2010 ARGYLL EQUITIES, LLC By: /s/ Douglas McClain, Jr. Name: Douglas McClain, Jr. Title: President By: /s/ Douglas McClain, Jr. Name: Douglas McClain, Jr. /s/ James T. Miceli James T. Miceli
